Citation Nr: 1031062	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  99-22 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Charleston, 
South Carolina


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred during 
hospitalization from April 3, 1999 to April 6, 1999.

[The issue of entitlement to service connection for the cause of 
the Veteran's death is the subject of a separate Board decision.]


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to October 1945.  
He died in September 1999.  The appellant was the surviving 
spouse of the Veteran.

This case came before the Board of Veterans' Appeals (the Board) 
on appeal of a July 1999 denial of entitlement to payment or 
reimbursement for the cost of unauthorized private medical 
expenses incurred during hospitalization from April 3, 1999 to 
April 6, 1999 by the Department of Veterans Affairs Medical 
Center (VAMC) in Charleston, South Carolina.  

In May 2002, the Board denied entitlement to payment or 
reimbursement for the cost of unauthorized private medical 
expenses incurred during hospitalization from April 3, 1999 to 
April 6, 1999.  The appellant appealed the Board's May 2002 
denial of her claim to the United States Court of Appeals for 
Veterans Claims (the Court).  In a September 2003 memorandum 
decision, the Court vacated the Board's decision and remanded 
this case to the Board.  The Secretary of VA appealed the Court's 
memorandum decision to the United States Court of Appeals for the 
Federal Circuit.  In a May 2004 Order, the Federal Circuit 
vacated the Court's September 2003 decision and remanded the 
matter for further proceedings consistent with its decision in 
Conway v. Principi, 353 F.3d 1366 (Fed. Cir. 2004).  In a July 
2004 memorandum decision, the Court vacated the Board's decision 
and remanded this case to the Board.  The Secretary of VA 
appealed the Court's July 2004 memorandum decision to the Federal 
Circuit.  In February 2008, the Federal affirmed the Court's July 
2004 memorandum decision.  In November 2008, the Board remanded 
the claim for further development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1942 
to October 1945.  The appellant was the Veteran's widow.

2.  In August 2010, the Board learned that the appellant died in 
June 2010.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of this claim at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the appellant.  38 C.F.R. § 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


